DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 24 March 2022.  In view of this communication, claims 1-3 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 24 March 2022, have been fully considered and are persuasive.
The arguments state that claim 1 has been amended to recite additional limitations not disclosed by the prior art.  The new limitation of claim 1 recites “the mold member on the one end side has a portion that extends into the hole”, as shown in figure 1A of the application.  Since the hole of Brown, as previously applied, serves to hold a screw or bolt therein, it would not have been obvious to fill said hole with the molded material.  Thus, the previous grounds of rejection have been withdrawn. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-3 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a stator possessed by an electric motor, the stator comprising: 
an iron core; 
a coil disposed in the iron core so as to include coil ends respectively on both of end sides of the iron core in an axial direction of the electric motor; 
first exterior members provided so as to surround sides of outer circumferential portions of the coil ends respectively on both of the end sides; 
second exterior members connected to the first exterior members and provided so as to surround sides of end portions of the coil ends in the axial direction respectively on both of the end sides; and 
mold members configured to cover the coil ends, and which are placed in contact with the first exterior members and the second exterior members respectively on both of the end sides; 
wherein a hole configured to penetrate through the second exterior member is formed in the second exterior member on one end side of both of the end sides; and 
a surface that faces the mold member, of the second exterior member on the one end side, is inclined in a manner so that a thickness of the second exterior member on the one end side becomes continuously thinner toward the hole, wherein the mold member on the one end side has a portion that extends into the hole.
The prior art does not disclose the mold member, having a surface that is inclined toward the hole, extending into the hole.  The closest prior art, Brown, discloses the hole and the inclined surface as recited.  However, it would not have been obvious to modify Brown to have the mold member extend into the hole because this would prevent the bolt or screw of Brown from also being inserted into the hole, thus rendering the hole unsatisfactory for its intended purpose.  Since no other disclosure of said hole and mold member as recited has been found, the prior art neither anticipates nor renders obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kobayashi et al. (US 2017/0302122 A1) discloses an electric motor comprising a stator with end windings molded in resin, and exterior members surrounding the molded portions.
Katsuki (US 2017/0250586 A1) discloses an electric motor comprising a stator with end windings molded in resin.
Tsutsui et al. (US 9,000,630 B2) discloses an electric motor comprising a stator with end windings molded in resin, and exterior members surrounding and in contact with the molded portions.
Gasser et al. (US 7,786,635 B2) discloses an electric motor comprising a stator with end windings molded in resin, and exterior members surrounding and in contact with the molded portions, wherein one exterior member comprises a hole on one axial side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834